This is a proceeding in quo warranto brought in the district court of Texas county by George M. Frittz, county attorney, against Joe. H. Thorpe, S.S. Sullivan, and W.D. Waldrop, director, clerk, and member, respectively, of consolidated school district No. 15 of Texas county, and questions their right to hold their respective *Page 220 
offices. The cause of action is based on the theory that the consolidated district was irregularly organized. On the same day plaintiff's petition was filed, C.G. Westmoreland and others, as taxpayers of the school district, were granted leave to intervene.
In their petition interveners attacked the right of respondents to hold office on the same ground its alleged in plaintiff's petition. Demurrer to plaintiff's petition was sustained. Thereafter, on motion of defendants, the petition of interveners was stricken. This ruling is assigned as error. The identical question here involved was passed upon by this court in the case of Sugart v. Thorpe, 147 Okla. 152, 295 P. 605. It is there said:
"Private individuals, who have only a general public interest, cannot maintain an action as interveners in quo warranto against a consolidated school district, although taxpayers thereof, even though the Attorney General or the county attorney decline to institute or prosecute an action."
This case is decisive of the question here involved.
Judgment is affirmed.
CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, and McNEILL, JJ., concur.
KORNEGAY, J., dissents.
LESTER, C. J., and ANDREWS, J., absent.